Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 13, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  141977(81)                                                                                                          Justices



  ENGENIUS, INC. and ENGENIUS-EU,
  LIMITED,
            Plaintiffs-Appellees,
                                                                    SC: 141977
  v                                                                 COA: 290682
                                                                    Wayne CC: 03-331133-CK
  FORD MOTOR COMPANY,
             Defendant-Appellant.
  _________________________________


         On order of the Chief Justice, the motion by defendant-appellant for extension to
  June 8, 2011 of the time for filing its brief and appendix is considered and it is granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 13, 2011                       _________________________________________
                                                                               Clerk